Citation Nr: 0121754	
Decision Date: 08/28/01    Archive Date: 09/04/01	

DOCKET NO.  99-00 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
left shoulder.

2.  Entitlement to service connection for degenerative joint 
disease of the cervical spine.

3.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.

4.  Entitlement to service connection for sinusitis.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthritis of the knees. 



REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


INTRODUCTION

The veteran had active service from August 1966 to June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

In July 2000, the Board issued a decision denying the 
veteran's claims.  By order dated February 2001, the United 
States Court of Appeals for Veterans Claims (Court) granted a 
joint motion vacating and remanding the Board's decision.  A 
copy of the motion and the Court's order had been included in 
the veteran's claims file.

In the veteran's December 1998 statement, he indicated a 
desire to file a claim for service connection for disability 
of his feet.  A January 1999 VA letter to the veteran 
informed him that service connection for pes planus had 
previously been denied.  In a subsequent January 1999 
statement the veteran again expressed that he was submitting 
new and material evidence to his claim for service connection 
for flatfeet.  This claim is referred to the RO for its 
consideration.


REMAND

The purpose of the joint motion for remand and the Court's 
order was to provide opportunity to comply with a recent 
change in the law.  This change occurred during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into the law Veterans Claims Assistance Act of 2000 (VCAA) 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of the well-grounded claim and is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board would proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 15-92 (July 24, 1992) ((published at 57 Fed. Reg. 
49747 (1992)).

An August 1998 RO decision granted service connection for 
post-traumatic stress disorder (PTSD) and assigned a 10 
percent evaluation.  In December 1998 the veteran submitted a 
statement indicating that he disagreed with the evaluation 
assigned for his service-connected PTSD.  See Manlicon v. 
West, 12 Vet. App. 238 (1999).

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should contact the veteran and 
his representative and request that they 
provide the names, addresses, and dates 
of treatment for all health care 
providers, both VA and private, that the 
veteran has received treatment from for 
his left shoulder, cervical spine, lumbar 
spine, sinusitis, and knees since active 
service.  With any necessary 
authorization, the RO should attempt to 
obtain copies of all identified treatment 
records that are not currently of record.

2.  Then, the RO should arrange for the 
veteran to be afforded a VA orthopedic 
examination to determine the existence 
and etiology of any arthritis of the left 
shoulder and knees and degenerative joint 
disease of the cervical and lumbar spine.  
The claims file must be made available to 
the examiner for review and the 
examination report should reflect that 
such review was accomplished.  All 
necessary tests and studies should be 
conducted and all findings reported in 
detail.  The examiner is requested to 
offer an opinion as to the etiology of 
any currently manifested arthritis of the 
left shoulder and knees and degenerative 
joint disease of the cervical and lumbar 
spine, including whether it is at least 
as likely as not that any currently 
manifested arthritis of the left shoulder 
or knees or degenerative joint disease of 
the cervical or lumbar spine existed 
during the veteran's active service, 
within one year of his discharge from 
service in June 1969, or is otherwise 
related to his active service.  A 
complete rationale for any opinion 
offered should be provided.

3.  The RO should arrange for the veteran 
to be afforded a VA ear, nose and throat 
examination to determine the existence 
and etiology of any currently manifested 
sinusitis.  The claims file must be made 
available for review and the examination 
report should reflect that such review 
was accomplished.  All necessary tests 
and studies should be conducted and all 
findings reported in detail.  The 
examiner is requested to offer an opinion 
as to the etiology of any currently 
manifested sinusitis, including whether 
it is at least as likely as not that 
currently manifested sinusitis existed 
during the veteran's active service or 
otherwise related to his active service.  
A complete rationale for all opinions 
offered should be provided.

4.  The RO should issue a statement of 
the case addressing the issue of 
entitlement to an increased rating for 
PTSD.  All appropriate appellate 
procedures should then be followed.

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.

6.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be provided a supplemental statement of 
the case on all issues in appellate 
status and afforded the appropriate 
opportunity to respond thereto.

Thereafter the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




